Exhibit 10.4

FORM OF

PERFORMANCE SHARE UNIT GRANT NOTICE
UNDER THE
AMENDED AND RESTATED
LA QUINTA Holdings Inc.
2014 OMNIBUS INCENTIVE PLAN

La Quinta Holdings Inc. (the “Company”), pursuant to its Amended and Restated
2014 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), hereby grants to the Participant set forth below a Performance
Share Unit with a Target Value as set forth below.  The Performance Share Unit
is subject to all of the terms and conditions as set forth herein, in the
Performance Share Unit Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety.  Capitalized terms not otherwise defined
herein (including Exhibit A, attached hereto) shall have the meaning set forth
in the Plan.

Participant:

[Insert Participant Name]

Date of Grant:

[  ], 2017

Performance Period:

The period commencing on January 1, 2017 and ending on December 31, 2019.

Target Value:

[Insert Participant’s Target Award expressed as a $ value]

Actual Value:

The Actual Value of the Performance Share Unit granted hereunder shall be
determined and, to the extent vested, settled in accordance with, and subject
to, the terms and conditions set forth on Exhibit A, attached hereto.

Vesting:

Provided a Participant has not undergone a Termination, the Performance Share
Unit shall vest upon the date on which the Committee certifies the achievement
of the applicable performance targets set forth on Exhibit A, attached hereto,
which shall occur no later than sixty (60) days following the end of the
Performance Period (the “Regular Vesting Date”).

Notwithstanding the foregoing:

(i)in the event of the Participant’s Qualifying Termination prior to the Regular
Vesting Date, a portion of the Performance Share Unit shall vest in an amount
equal to (x) a fraction the numerator of which equals the number of elapsed days
from the commencement of the Performance Period through the date of Termination,
and the denominator of which equals 1,095, multiplied by (y) the Actual Value,
determined on such date of Termination, with the applicable performance targets
being measured as if the last day of the Performance Period was the date of
Termination; and

(ii)in the event of a Change in Control prior to the Regular Vesting Date, the
Performance Share Unit shall vest in an amount

--------------------------------------------------------------------------------

equal to the Actual Value, determined on the date of Termination, with the
applicable performance targets being measured as if the last day of the
Performance Period was the date of the Change in Control.

***

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE SHARE UNIT
GRANT NOTICE, THE PERFORMANCE SHARE UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF PERFORMANCE SHARE UNIT HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS PERFORMANCE SHARE UNIT GRANT NOTICE, THE PERFORMANCE
SHARE UNIT AGREEMENT AND THE PLAN.

 

LA QUINTA Holdings Inc.PARTICIPANT

 

________________________________________________________________
By: Mark M. Chloupek
Title: General Counsel




 

[Signature Page to Performance Share Unit Award]

--------------------------------------------------------------------------------

 

PERFORMANCE SHARE UNIT AGREEMENT
UNDER THE
AMENDED AND RESTATED
LA QUINTA Holdings Inc.
2014 OMNIBUS INCENTIVE PLAN

Pursuant to the Performance Share Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Share Unit Agreement (this “Performance Share Unit
Agreement”) and the Amended and Restated La Quinta Holdings Inc. 2014 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), La Quinta Holdings Inc. (the “Company”) and the Participant agree as
follows.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1.Grant of Performance Share Unit.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
Performance Share Unit as provided in the Grant Notice.  The Company may make
one or more additional grants of Performance Share Units to the Participant
under this Performance Share Unit Agreement by providing the Participant with a
new Grant Notice, which may also include any terms and conditions differing from
this Performance Share Unit Agreement to the extent provided therein.  The
Company reserves all rights with respect to the granting of additional
Performance Share Units hereunder and makes no implied promise to grant
additional Performance Share Units.

2.Vesting.  Subject to the conditions contained herein and the Plan, the
Performance Share Unit shall vest as provided in the Grant Notice.

 

3.

Company; Participant.

(a)The term “Company” as used in this Agreement with reference to employment
shall include the Company and its subsidiaries.

(b)Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the person or persons to whom the
Performance Share Unit may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.

4.Non-Transferability.  The Performance Share Unit is not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan.  Except as otherwise provided herein, no assignment or transfer of the
Performance Share Unit, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Performance Share Unit shall terminate and become of
no further effect.

5.Rights as Stockholder. The Participant or a permitted transferee of the
Performance Share Unit shall have no rights as a stockholder with respect to any
share of Common Stock underlying the Performance Share Unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.

 

--------------------------------------------------------------------------------

2

6.Tax Withholding.  The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

7.Notice.  Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company Secretary, and all notices or communications by
the Company to the Participant may be given to the Participant personally or may
be mailed to the Participant at the Participant’s last known address, as
reflected in the Company’s records.  Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.

8.No Right to Continued Service.  This Agreement does not confer upon the
Participant any right to continue as an employee or service provider to the
Company.

9.Binding Effect.  This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

10.Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Committee.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

11.Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.  Notwithstanding anything contained in
this Performance Share Unit Agreement, the Grant Notice or the Plan to the
contrary, if any suit or claim is instituted by the Participant or the Company
relating to this Performance Share Unit Agreement, the Grant Notice or the Plan,
the Participant hereby submits to the exclusive jurisdiction of and venue in the
courts of Delaware.

12.Plan. The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.

13.Section 409A.  It is intended that the Performance Share Unit granted
hereunder shall be compliant with Section 409A of the Code and shall be
interpreted as such.

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

1.Determination of Actual Value of the Performance Share Unit. The Actual Value
of the Performance Share Unit Award, if any, for the Performance Period shall be
determined based on the Relative TSR, as set forth in Sections 2 and 3 of this
Exhibit A, as further adjusted to reflect dividends declared and paid during the
Performance Period (if any), as set forth in Section 4 of this Exhibit A.

2.Total Shareholder Return.  For purposes of calculating Total Shareholder
Return (“TSR”), the Company’s TSR performance is calculated as the compounded
annual growth rate, expressed as a percentage (rounded to the nearest tenth of a
percentage (0.1%)), in the value per share of Common Stock during the
Performance Period due to the appreciation in the price per share of Common
Stock and dividends paid during the Performance Period (assuming dividends are
reinvested).  The relative comparison, expressed in terms of relative percentile
ranking, shall be applied to the tables set forth below in Sections 2(b) and 3
of this Exhibit A.  

(a)Relative TSR.  The Relative TSR shall be calculated as follows, expressed in
terms of relative percentile ranking, as applied to the table set forth below in
Section 3 of this Exhibit A:

Cumulative TSR = ((1+TSR Year 1)*(1+TSR Year 2)*(1+TSR Year 3)-1)

TSR for a given year shall be calculated as:

TSR = (((Ending Share Price + D)/Beginning Share Price) – 1)

D = amount of dividends paid to a shareholder of record with respect to one
share of Common Stock during the Performance Period.

 

Ending Share Price = closing price of a share of Common Stock on the last day of
the applicable calendar year, based on the twenty (20)-day trailing average
closing price of such Common Stock.

 

Beginning Share Price = closing price of a share of Common Stock on the first
day of the applicable calendar year, based on the twenty (20)-day trailing
average closing price of such Common Stock.

 

(b)Relative TSR.  The Relative TSR comparison shall include the following
lodging/hospitality companies; provided, that only companies in the below table
that are public throughout the entire Performance Period shall be included for
purposes of calculating Relative TSR:

Choice Hotels International Inc.

InterContinental Hotels Group PLC

Clubcorp Holdings, Inc.

LaSalle Hotel Properties

DiamondRock Hospitality Co.

Marcus Corporation

Extended Stay America Inc.

Marriott International, Inc.

Hersha Hospitality Trust

RLJ Lodging Trust

Hilton Worldwide Holdings

Ryman Hospitality Properties, Inc.

Hospitality Properties Trust

Summit Hotel Properties, Inc.

Host Hotels & Resorts, Inc.

Vail Resorts, Inc.

Hyatt Hotels Corporation

Wyndham Worldwide Corporation

 

--------------------------------------------------------------------------------

 

 

 

3.

Performance Criteria.  The performance criteria for the Performance Share Unit
shall be as follows:

Performance Metric

Weighting

Threshold

0.33x

Target

1.0x

Maximum

2.0x

Relative TSR v. Peer Group

100%

 

 

 

 

In the table above, x = the Target Award.  To the extent that the Company’s
performance falls between two levels set forth on the table above, linear
interpolation shall apply.  In the event that the Company’s performance does not
meet the “Threshold” requirement in the table above, no award shall be
earned.  If the Company’s performance for the Performance Period exceeds the
“Maximum”, such award shall be capped at the “Maximum” amount.  Notwithstanding
the foregoing, in the event that the Absolute TSR has a negative value, the
resulting award shall be capped at 1.5x.

The resulting value of the Performance Share Unit based on actual performance of
the Company during the Performance Period, based on the table set forth in this
Section 3 is hereinafter referred to as the “Initial Actual Value”.  

4.Adjustments for Dividends. The Actual Value of the Performance Share Units
shall equal the sum of (i) Initial Actual Value, plus (ii) the per share dollar
value of any dividends declared and paid on Common Stock during the Performance
Period multiplied by (A) the Initial Actual Value divided by (B) the Beginning
Share Price.

5.Settlement of Performance Share Unit.  As soon as practicable, but in no event
later than thirty (30) days following, the earliest to occur of: (i) the Regular
Vesting Date; (ii) the date of Participant’s Qualifying Termination; and (iii) a
Change in Control, the Company will issue shares of Common Stock to the
Participant in settlement of the Performance Share Unit; provided, however, that
in the event that a Change in Control is the first event to occur, the Committee
shall, have the sole discretion to settle such Performance Share Unit in cash or
shares of Common Stock on the date of such Change in Control.  The number of
shares of Common Stock to be delivered to the Participant in settlement of the
Performance Share Unit will be equal to (x) Actual Value divided by (y)
Beginning Share Price.

6.Definitions.

(a)“Absolute TSR” shall be calculated in the same manner as described above in
Section 2(a) of this Exhibit A, expressed as a percentage.

(b)“Good Reason” shall, in the case of any Participant who is party to an
agreement between the Participant and the Company that contains a definition of
“Good Reason”, mean and refer to the definition set forth in such agreement, and
in the case of any other Participant, “Good Reason” shall mean: (A) a diminution
in Participant’s base salary or material diminution in Participant ‘s annual
bonus opportunity; (B) any material diminution in Participant’s authority,
duties or responsibilities; or (C) the relocation of Participant’s principal
work location by more than fifty (50) miles; provided that none of these events
shall constitute Good Reason unless the Company fails to cure such event within
thirty (30) days after receipt from Participant of written notice of the event
which constitutes Good Reason; provided, further, that “Good Reason” shall cease
to exist for an event on the sixtieth (60th) day following the later of its
occurrence or Participant’s knowledge thereof, unless Participant has given the
Company’s

 

--------------------------------------------------------------------------------

 

written notice thereof prior to such date.  Notwithstanding anything herein to
the contrary, for purposes of the last proviso of the immediately foregoing
sentence, a series of related events shall be deemed to have occurred on the
date upon which the last event in such series of related events has occurred.

(c)“Qualifying Termination” shall mean Participant’s Termination, prior to a
Change in Control, (i) as a result of Participant’s death or Disability; (ii) by
the Service Recipient without Cause; or (iii) by the Participant for Good
Reason.

 

 

 